internal_revenue_service p o box cincinnati oh release number release date date date department of the treasury employer_identification_number contact person - id number contact telephone number legend uil w scholarship program dear you asked for advance approval of your scholarship grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students our determination we approved your procedures for awarding scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provide in code sec_117 description of your request your will operate a scholarship program called w the purpose of w individuals attending recognized educational institutions with expenses such as tuition room and board and other educational expenses is to assist your scholarships will be publicized by the local high schools all graduating high school students from local high schools who will attend higher education institutions as full time students will be eligible to apply your selection committee will evaluate applicants based on scholastic and academic achievement citizenship and extracurricular activities and financial need the selection committee consists of relatives of your founding members successor members of the letter catalog number 58263t selection committee will be selected by remaining members and will be descendants of your founding members unless all such individuals are unable or unwilling to serve relatives of members of the selection committee or of your officers directors or substantial contributors are not eligible for your scholarships you expect to award less than five scholarships annually scholarship amounts will be determined based on your financial resources and the financial need of the recipients the scholarships will be paid directly to the educational_institution each recipient is attending and the educational_institution will apply the scholarship funds only for enrolled students who are in good standing with the institution and have achieved satisfactory academic progress scholarship funds will not be applied if a student is in violation of these terms in order for the scholarship recipient to obtain maintain or qualify for renewal of a scholarship the recipient must achieve satisfactory academic progress as determined by the selection committee members on an individual basis you represent that you will arrange to receive and review grantee reports annually and upon completion of the purpose for which the grant was awarded investigate diversions of funds from their intended purposes take all reasonable and appropriate steps to recover the diverted funds ensure other grant funds held by a grantee are used for their intended purposes and withhold further payments to grantees until you obtain grantees’ assurances that future diversions will not occur and that grantees will take extraordinary precautions to prevent future diversion from occurring you also represent that you will maintain all records relating to individual grants including information obtained to evaluate grantees identify a grantee is a disqualified_person establish the amount and purpose of each grant and establish that you undertook the supervision and investigation of grants described above basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is a scholarship or fellowship subject_to the provisions of code sec_117 the grant is to be used for study at an educational_organization described in code sec_170 e e other conditions that apply to this determination e this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don’t differ significantly from those described in your original request letter catalog number 58263t e e e e e this determination applies only to you it may not be cited as a precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary please keep a copy of this letter in your records if you have questions please contact the person listed at the top of this letter sincerely jeffrey cooper director exempt_organizations rulings and agreements letter catalog number 58263t
